Citation Nr: 0737018	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-06 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post traumatic stress disorder (PTSD), currently 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.  He served in Vietnam from October 1970 until November 
1971 and received the National Defense Service Medal, Vietnam 
Service Medal with 2 Stars, the Vietnam Campaign Medal with 
60 Device, the Army Commendation Medal and the Good Conduct 
Medal.  

The Board of Veterans' Appeals (Board) granted service 
connection for PTSD in August 1997.  This appeal comes before 
the Board from an October 1997 RO decision granting an 
initial 30 percent rating for PTSD.  An April 2004 rating 
decision increased the evaluation to 50 percent.  A temporary 
100 percent evaluation was granted in February 2005 and the 
50 percent evaluation was reinstated on May 1, 2004.  

The Board received additional medical evidence from the 
veteran in September 2007 attached to the Informal Hearing 
Presentation.  The evidence consists of additional private 
medical records pertaining to the treatment of PTSD.  The 
Informal Hearing Presentation included a waiver of the 
veteran's right to initial consideration of the new evidence 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in work and family relations due to such 
symptoms as guarded and controlling demeanor, impaired 
communication, depressed mood, inappropriate eye contact, 
varied speech, anger, suicidal ideation, blocked and 
disorganized thought process, impaired insight, delusions, 
difficulty concentrating, anxiety, paranoia, sleep 
disturbances, nightmares, fear of sleep, intrusive thoughts, 
irritability and panic attacks, withdrawal, distrust of 
others, inability to feel or express loving feelings, 
episodes of rage, apprehension, startle responses, and 
hypervigilance.  His PTSD is not manifested by gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, or the intermittent ability to 
perform activities of daily living, disorientation to time or 
place or severe memory loss.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in November 2003, prior 
to the initial decision on the claim in April 2004, and again 
provided notice in April 2005, January 2006 and March 2006.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant. 

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  In addition, VA 
Compensation and Pension Examiations were conducted in 
December 2003, March 2004 and February 2006.  The claimant 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Additionally, although 
regulations require that a disability be viewed in relation 
to its recorded history, when assigning a disability rating 
it is the present level of disability which is of primary 
concern. See 38 C.F.R. §§ 4.1, 4.2 (2007); Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is currently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The Board notes that for an increased evaluation, a 70 
percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70% 
rating, the Board must consider whether the veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32.

A score of 1-10 illustrates "[p]ersistent danger of severely 
hurting self or others (e.g., recurrent violence) OR 
persistent inability to maintain minimal personal hygiene OR 
serious suicidal act with clear expectation of death.  Id.  

A score of 11-20 represents "[s]ome danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) OR 
occasionally fails to maintain minimal personal hygiene (e.g. 
smears feces) OR gross impairment in communication (e.g., 
largely incoherent or mute).  Id.  

A score of  21-30 illustrates "[b]ehavior . . . considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

Private medical records from the veteran's therapist dated 
from July 2002 to March 2007 indicate that the veteran's 
hygiene was good and he dressed appropriately.  His demeanor 
was guarded and controlling.  The veteran had inappropriate 
eye contact and his mood was depressed and angry.  His speech 
was pressured, deliberate, slow, monotone and soft.  At times 
his thought process was blocked and disorganized.  He showed 
impaired insight and delusions.  The veteran had suicidal 
ideation.  He did not have homicidal thoughts. The veteran 
reported difficulty concentrating, anxiety, paranoia, sleep 
disturbances, nightmares, fear of sleep, intrusive thoughts, 
irritability and panic attacks.  The veteran also had 
feelings of guilt and shame associated with Vietnam.  He was 
withdrawn and distrustful of others.  He lacked the ability 
to feel or express loving feelings.  During this time the 
veteran also had episodes of rage and anger toward others as 
well a sense of unsafety.  He was apprehensive and had 
startle responses.  The treatment records showed severe PTSD 
with GAF scores ranging between 25 and 55.  The veteran was 
hypervigilant, had excessive anxiety, lacked communication 
skills and had suicidal thoughts and feelings during that 
time.  On one occasion, the veteran was unable to recognize 
his wife or effectively communicate with her.  The veteran 
was also treated for recurring migraines.  

In a February 2006 VA Compensation and Pension Examination, 
the veteran indicated that he had nightmares of Vietnam three 
times per week and recurrent distressing thoughts.  He would 
awaken from sleep with night sweats.  He reported regular 
sleep impairment due to the dreams and nightmares.  The 
veteran expressed worry about his employment.  He preferred 
to avoid people, but was involved in social activities.  The 
veteran was actively involved in his church.  The veteran 
reported good relationships with his wife, kids, and 
immediate family.  

The examiner opined that the veteran's psychiatric symptoms 
were moderate.  The veteran experienced flashbacks and 
hypervigilance.  The veteran had social problems in groups.  
The veteran's memory was good and his speech was logical, 
relevant, coherent and goal-oriented.  He did not have 
hallucinations, delusions, or disorders of thought or 
communication.  His mood was mildly depressed and no anxiety 
or anger was noted.  His affect was appropriate and he denied 
any impulse control problems.  The veteran denied suicidal 
and homicidal thoughts, ideation, plan or intent.  The 
veteran did not report any panic attacks.  No obsessive or 
ritualistic behaviors interfered with his daily routine 
activities.  The examiner found that the veteran had a long 
chronic adjustment issue at his employment which led to a 
chronic adjustment disorder and depressed mood.  The veteran 
reported a serious motorcycle accident as the reason why he 
was not working.  The examiner assigned a GAF score of 59 due 
to his PTSD.  

The Board notes that all the VA treatment records associated 
with the claims file were also reviewed.  A mental health 
note dated in August 2005 indicated that the veteran would 
sleep walk.  His wife found him in a spare room with a 
shotgun and pillows around him.  The veteran experienced 
considerable stress at work.  The veteran's speech was 
logical and goal oriented and he was cooperative and 
oriented.  The VA records also indicate that the veteran had 
suicidal ideation and felt unsafe.  

From March 29, 2004 until April 20, 2004, the veteran was 
receiving inpatient treatment for his PTSD.  Since he was 
already afforded a 100 percent evaluation during this time, a 
higher evaluation cannot be granted.  Therefore, the Board 
will not address the veteran's symptomatology during this 
time.  

Prior to inpatient treatment, in a December 2003 VA 
Compensation and Pension Examination, the veteran reported 
anxiety, anger, disturbed sleep, nightmares, financial 
worries and employment related stress.  The veteran reported 
that his symptoms began a year and a half ago.  The examiner 
found that his symptoms were of a mild to moderate severity.  
The veteran last worked on October 28, 2003 because of his 
inability to deal with the stress at work.  The veteran had 
social relationships with his family and friends.  He assumed 
most of the household responsibility after he stopped 
working.  The veteran did not report a history of violence.  
The veteran was able to independently care for his personal 
hygiene and daily activities.  He had average eye contact and 
his actions were appropriate.  He was alert and oriented with 
average memory and concentration.  His speech was fluent, 
normal rate and well articulated.  His speech was also 
logical, relevant, coherent and goal oriented.  He denied any 
psychotic symptoms such as hallucinations, delusions, and 
disorders of thought or communication.  His mood was mildly 
depressed with congruent affect.  There were no impulse 
control problems but he had thoughts of hurting others.  He 
denied suicidal or homicidal thoughts.  He had disturbed 
sleep, nightmares and panic-like symptoms.  There were no 
obsessional or ritualistic behaviors.  The examiner assigned 
a GAF score of 62 for his PTSD.  

Based on a review of the medical evidence, the Board finds 
that the veteran's PTSD is productive of symptomatology 
consistent with the criteria associated with a 70 percent 
rating under 38 C.F.R. § 4.130 Diagnostic Code 9411 and the 
General Rating Formula for Mental Disorders.  The private 
medical evidence of record reveals that the veteran had 
consistent symptoms resulting in occupational and social 
impairment because of his PTSD symptomatology since July 
2002.  He had deficiencies in work, as is evidenced by his 
inability to adjusting to his work environment.  The veteran 
seemed to maintain social relationships with his wife, family 
and friends.  His demeanor was guarded and controlling.  His 
mood was depressed and his eye contact was inappropriate. His 
speech was varied.  He was angry and had suicidal ideation.  
There was one instance when he was not able to recognize his 
wife.  His thought process was blocked and disorganized.  He 
had impaired insight and delusions.  He had difficulty 
concentrating, anxiety, paranoia, sleep disturbances, 
nightmares, fear of sleep, intrusive thoughts, irritability 
and panic attacks.  He was withdrawn and distrustful of 
others.  He could not feel or express loving feelings.  There 
were episodes of rage and anger toward others.  He was 
apprehensive and had a startle response.  The veteran was 
hypervigilant and lacked communication skills.  Based on the 
forgoing, an evaluation of 70 percent for PTSD is warranted.  

Additionally, the treatment records showed severe PTSD with 
GAF scores as low as 25.  The GAF scores were not over 62.  
The majority of the GAF scores according to the private 
therapist indicated behavior influenced by delusions or 
hallucinations and serious impairment of work, thinking and 
mood.  

Finally, the veteran is not entitled to a 100 percent 
evaluation because the medical evidence of record does not 
show gross impairment in thought processes or communication, 
grossly inappropriate behavior, or the intermittent ability 
to perform activities of daily living, disorientation to 
time, disorientation to place or severe memory loss.  

The Board acknowledges that the VA treatment records and 
examinations periodically indicate less severe symptoms than 
the therapist's notes.  The Board, however, affords the 
veteran the benefit of the doubt and accepts the findings in 
the therapist's treatment notes.  See 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
therapist treated the veteran regularly for several years.  
Therefore, the Board accepts the therapist's findings as 
competent evidence of the veteran's symptoms of PTSD.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence indicated that the 
veteran had difficulty with handling stress at work.  The 
evidence also indicates that the veteran stopped working 
after a motorcycle accident.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment beyond that already contemplated in the 70 percent 
evaluation.  Additionally, there appears to be only one 
period of hospitalization, not frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

A 70 percent evaluation for service-connected PTSD is 
granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


